Citation Nr: 1142653	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-28 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and R.G.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1946 to February 1947 and from July 1948 to July 1949.  The appellant is his widow.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.

The appellant testified before a Veterans Law Judge at a December 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims folder.

In February 2011, the Board granted the appellant's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In March 2011, the Board remanded this matter for further development.

In October 2011, the Board sent the appellant a letter informing her that the Veterans Law Judge who had conducted the Travel Board hearing was no longer employed at the Board and asked her to indicate whether or not she wanted to attend a new hearing.  The appellant responded that she did not wish to have another hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The version of 38 U.S.C.A. § 1151 applicable to claims filed on or after October 1, 1997 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

A death is a qualifying death if the death was not the result of a veteran's willful misconduct and (1) the death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of the death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id.

The Veteran died in April 2006.  His death certificate listed the immediate cause of his death as cardiomyopathy, due to or as a consequence of coronary artery disease, due to or as a consequence of diabetes mellitus.  Hypertension was another significant condition which contributed to death but did not relate to the immediate cause of death.

The appellant contends that she is entitled to compensation under 38 U.S.C.A. 
§ 1151 for the cause of the Veteran's death due to treatment provided for cellulitis in March and April 2006 at the VA outpatient clinic in Fort Myers, Florida.

In June 2011, a VA physician reviewed the Veteran's claims file and opined that his death was not the result of carelessness, lack of proper skill, error in judgment, or any similar instance of fault on the part of VA.  He reasoned that the Veteran was 74 years old when he died and that he had an extensive medical history, to include various cardiovascular disabilities, renal failure, diabetes mellitus, chronic obstructive pulmonary disease (COPD), Hepatitis C, hyperlipidemia, and gout.  Despite aggressive medical inpatient intervention, his medical condition deteriorated.  His cardiac reserve was very limited, his renal function was poor, and he had very poor peripheral circulation due to multiple and extensive pre-existing medical problems.  He ultimately died from a combination of severe medical problems.

Furthermore, VA offered and provided appropriate mainstream medical care, which included outpatient oral antibiotics and Silvadene cream.  He was offered admission to the hospital on two separate occasions well before his condition declined, but he declined to heed such recommendations.

In July 2011, the VA physician who provided the June 2011 opinion re-reviewed the Veteran's claims file and reported that in addition to the medical problems listed on the Veteran's official death certificate, he also suffered from a multitude of other problems which contributed in some part to his death.  These problems included several cardiovascular disabilities, renal failure, COPD, Hepatitis C, hyperlipidemia, gout, anemia of chronic disease, electrolyte imbalance due to chronic renal failure, cirrhosis secondary to Hepatitis C, and a history of lower extremity cellulitis.

The physician again opined that the proximate causes of the Veteran's death were not the result of carelessness, negligence, lack of proper skill, error in judgment, or any similar instance of fault on the part of VA.  No further explanation or reasoning was provided.

The June and July 2011 opinions do not include an opinion as to whether the proximate cause of his death was an event not reasonably foreseeable and do not respond to the appellant's specific contention that his death was caused, or hastened by VA's failure to provide antibiotics, even though he was shown to have cellulitis. 

VA regulations provide that if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

During the December 2010 hearing, the appellant reported that the Veteran had been granted Social Security Administration (SSA) disability benefits in 1989 or 1990 following open heart surgery.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

The medical records related to the SSA's disability determination have not yet been associated with the claims file.  Because they reportedly pertain to disabilities listed as having caused the Veteran's death, they are potentially relevant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.

If any such records are unavailable, the appellant should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning her claim, and she should be notified to submit any additional records that are in her possession.  All such notification must be documented in the claims file.

2.  After all efforts to obtain and associate with the claims file any evidence from SSA have been exhausted, the Veteran's claims file, including this remand, should be returned to a VA physician.

The opinion provider should address all of the following questions:

The opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that the cause of the Veteran's death was related to VA medical treatment, and specifically treatment provided for cellulitis in March and April 2006 at the VA outpatient clinic in Fort Myers, Florida.

If so, the opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the cause of the Veteran's death was either (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable.

The provider should address the appellant's contention that the Veteran's death caused or hastened by VA's delay in providing antibiotics, even though he was shown to have cellulitis.

The opinion provider should acknowledge that the claims folder was reviewed and must provide reasons for each opinion given. 

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the appellant is competent to report her observations of the Veteran's symptoms and treatment, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the appellant's reports, he or she should provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) should review the opinion to ensure that it contains the information requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

